Citation Nr: 9911479	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an extension beyond May 1, 1998, for a 
temporary total evaluation under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1980 to 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  The March 1998 rating 
decision granted a total temporary evaluation for 
convalescence from December 29, 1997 to February 1, 1998, 
following surgical treatment of the service-connected right 
shoulder impingement syndrome.  The record discloses that the 
appellant filed a notice of disagreement with this rating 
determination in March 1998.  A statement of the case was 
issued in June 1998.  The appellant perfected his appeal in 
this matter in June 1998.  The RO subsequently confirmed its 
previous decision in this matter by rating action in 
September 1998.  In November 1998, the RO granted an 
extension of the total temporary rating to May 1, 1998, based 
upon evidence found to show an extended period of necessary 
convalescence.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").   


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was hospitalized at a VA medical facility 
for surgical treatment of a service-connected right shoulder 
disability on December 29, 1997.

3.  The appellant was assigned a temporary total disability 
rating under 38 C.F.R. 
§ 4.30 from February 1, 1998 through May 1, 1998.

4.  The appellant's symptomatology, subsequent to May 1,1998, 
was not of sufficient severity to warrant an additional 
period of convalescence. 


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
based on convalescence, under the provisions of 38 C.F.R. § 
4.30, beyond May 1,1998, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991), in that his claim is plausible, that is, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Additionally, the Board is 
satisfied that all relevant evidence is of record and that 
the statutory duty to assist the appellant in the development 
of evidence pertinent to his claim has been met in accordance 
with mandate of 38 U.S.C.A. § 5107.

Factual Background

The appellant has established entitlement to service 
connection for residuals of a right shoulder impairment 
(minor), currently evaluated as 20 percent disabling.

A review of the service medical records disclose that the 
appellant was seen in September 1984 for complaints of a two 
year history of right shoulder pain, without antecedent 
trauma.  It was noted that the appellant's previous treatment 
course included multiple anti-inflammatory medications and 
physical therapy, without relief.  The appellant described 
symptoms of pain on motion and with heavy lifting involving 
the right shoulder.  Physical examination conducted at that 
time was essentially normal.  The appellant exhibited a full 
range of motion of the shoulder on abduction and flexion, but 
reported pain on motion.  Radiographic studies of the right 
shoulder were normal.  The clinical assessment was 
impingement syndrome, right shoulder.  The appellant was 
continued on prescribed medication, and physical therapy.  
The appellant was seen for follow-up evaluation in December 
1984, at which time, he reported no relief with medication, 
or following an injection in the right shoulder.  Physical 
examination conducted at that time showed tenderness, and 
parathesias involving the right upper extremity.  
Radiographic studies were noted to be normal.  The appellant 
was referred for further diagnostic evaluation of the right 
shoulder.  These medical reports document intermittent 
treatment in 1985 and 1986 for continued right shoulder pain, 
for which he was placed on physical profile to restrict his 
physical activity.

Service records show that the appellant was hospitalized in 
April 1987 for complaints of continued right shoulder pain.  
The surgical report indicated that the appellant had 
previously undergone surgical treatment of the right 
shoulder, in 1985, consisting of a distal clavicular 
resection, and resection of the coracoacromial ligament.  The 
appellant reported continued right shoulder pain since that 
time, especially with overhead work following this treatment.  
He continued to demonstrate a full range of motion.  During 
this hospitalization, the appellant underwent a repeat distal 
clavicle resection, and acromioplasty of the right shoulder.  
There were no complications associated with the surgery, and 
the appellant's hospital course was noted to be 
uncomplicated.  At the time of his discharge, the appellant's 
condition was satisfactory.  The final diagnosis was 
recurrent impingement syndrome, right shoulder.  The 
appellant was evaluated during follow-up consultation in May 
1987, at which time, he was noted to exhibit good range of 
motion with minimal pain.  The appellant reported some 
discomfort in the medial right clavicle.  Physical therapy 
was initiated.  By July 1987, the appellant exhibited a full 
range of motion with negative impingement sign.  He reported 
very little discomfort associated with the right shoulder.  
It was the examiner's assessment that the appellant sustained 
injury to both ends of the clavicle, because of his continued 
complaints of pain.  By August 1987, the appellant continued 
to display a full range of motion, with no significant 
discomfort reported.  Examination was significant for marked 
crepitus.  The appellant was treated at that time with an 
injection, and reported an almost immediate resolution of 
pain.  When seen in late August 1987, the appellant reported 
that his pain in the outer aspect of the shoulder was 
completely resolved, but reported continued sternoclavicular 
joint instability and pain ipsilateral with his previous 
surgical treatment.  An October 1987 clinical report 
indicated that while the appellant's shoulder pain improved, 
he continued to complain of disabling sternoclavicular pain 
of the right shoulder from an arthritic subluxing joint.  In 
December 1987, the appellant reported that the area, 
previously reported to be extremely painful, was 
asymptomatic.  He did report occasional pain in the right 
shoulder, but noted that he no longer experienced pain in the 
sternoclavicular region.  By March 1988, the appellant 
reported continued right shoulder pain, not relieved with 
conservative treatment and restricted physical activity.

On examination upon separation from service, in June 1988, 
the appellant reported subjective complaints of pain.  
Examination revealed decreased strength of the right arm.  
The record discloses that Medical Evaluation Board 
proceedings were commenced in June 1988 to evaluate the 
appellant's right shoulder disorder.  Physical examination 
revealed tenderness to palpation over the tip of the right 
acromion, in addition to the right acromioclavicular joint.  
The appellant displayed a full range of motion, although 
abduction and flexion were noted to be augmented by increased 
scapulothoracic motion.  The appellant reported pain on 
motion of the right shoulder on abduction beyond 90 degrees, 
forward flexion beyond 80 degrees, and extension greater than 
30 degrees.  Impingement sign was positive with pain and 
crepitus on abduction to 90 degrees, slight forward flexion, 
and with internal and external rotation of the humerus.  X-
ray studies of the right shoulder showed a residual of 
satisfactory distal clavicular resection, with no other 
abnormality.  It was noted that the appellant was essentially 
pain free while at rest.  However, with use of his right 
upper extremity, the appellant experienced pain in the 
superior and anterior region of the shoulder.  The diagnostic 
impression was "pain, right shoulder, chronic, status 
postoperative distal clavicular resection, and acromioplasty 
and coracoacromial ligament resection, 2 x, unresponsive to 
conservative measures including physical therapy, anti-
inflammatories and steroid injections."  It was determined 
that the objective findings on examination showed that the 
appellant's physical impairment, to include his right 
shoulder condition and resultant restrictive physical profile 
limitations, prevented him from reasonable performance of his 
duties.  The appellant was medically discharged from service.

On VA examination in September 1988, the appellant reported 
subjective complaints of pain associated with the right 
shoulder, particularly on abduction of the arm.  Physical 
examination showed a full active range of motion of the right 
shoulder.  Range of motion was evaluated as 90 degrees on 
internal and external rotation, and 180 degrees on forward 
elevation and abduction.  The appellant reported pain on full 
abduction and forward elevation.  There was obvious crepitus 
detected in the area of the acromioclavicular joint.  It was 
noted that the appellant was left-handed.  The diagnostic 
impression was status post right shoulder surgery with 
residual crepitus, but full range of motion.

Private medical records, dated from July 1979 to June 1995, 
document intermittent treatment the appellant received for 
his right shoulder symptoms.  A May 1995 clinical report 
indicated that the appellant reported a history of right 
shoulder problems.  He indicated that he was essentially pain 
free, until several months earlier when he noted a recurrence 
of symptoms.  Physical examination revealed mild atrophy of 
the anterior aspect of the right deltoid.  There was 
significant tenderness over the greater humeral tuberosity 
and the acromioclavicular joint.  Palm-down forward flexion 
was measured as 40 degrees, and palm-down abduction was 
measured as 30 degrees with pain at the endpoint.  
Supraspinatus apprehension test was positive at 25 degrees.  
There was markedly positive adduction internal rotation for 
pain and tightness.  Passive external rotation was evaluated 
as approximately 80 degrees with generalized reports of 
discomfort.  There was no evidence of anterior apprehension 
at the endpoint.  Internal rotation was measured to the T10 
level, with tightness noted at the endpoint.  X-ray studies 
revealed an old open subacromial decompression and previous 
Mumford procedure.  The examiner noted that there was 
significant thickening of the undersurface of the distal 
clavicle.  The appellant was treated with a course of 
prescribed anti-inflammatory medication and physical therapy.  
The diagnostic impression was recurrent right rotator cuff 
tendonitis. 

When evaluated later in May 1995, the appellant reported 
point tenderness over the distal acromion and anteromedial 
humerus.  Examination was significant for atrophy of the 
anterior deltoid, distal pectoralis regions.  The clinical 
assessment was probable subacromial bursitis secondary to 
over use syndrome with possible rotator cuff involvement.  
The appellant was referred for physical therapy to increase 
range of motion, and strength.  These clinical reports 
disclose that the appellant was involved in a motor vehicle 
accident in May 1995, after which he complained of pain in 
the paraspinal, and trapezius regions.  The appellant was 
continued on physical therapy.  By June 1995, the appellant 
reported decreased shoulder symptoms.  He was continued on 
physical therapy.

The appellant underwent VA examination of his right shoulder 
condition in May 1997.  The medical examination report 
indicated that the appellant complained of almost constant 
pain with any activity, particularly with motion involving 
overhead use or lifting.  On physical examination, the 
appellant exhibited forward elevation of the right arm to 180 
degrees, and abduction to 135 degrees.  External rotation of 
the right arm was measured as 90 degrees.  Internal rotation 
was measured as 65 degrees with pain on motion.  The examiner 
noted that outward and downward motion, and pronation of the 
right arm resulted in pain.  On range of motion testing, the 
appellant was able to position his right arm just behind his 
left shoulder, although to do so was difficult.  This 
movement was noted to be accompanied by pain.  The appellant 
was also able to position his right arm behind his back to 
the level of T12.  There was no crepitus detected on up and 
downward motion of the right arm, but the appellant reported 
pain with pressure over the distal end of the clavicle, and 
over the anterior shoulder joint.  X-ray studies of the right 
shoulder revealed resection of the right distal clavicle, but 
were otherwise normal.  The diagnostic impression was 
resection of the distal head of the clavicle, stabilization 
of the sternoclavicular joint, and chronic bursitis of the 
right shoulder with probable clavicular or soft tissue 
scarring. 

The appellant underwent VA hospitalization on December 29, 
1997, for same day surgery for decompression of the right 
shoulder.  During the anterior acromionectomy, a large 
redundant subacromial bursa was detected, which was excised.  
There was no evidence of tear of the rotator cuff tendon, 
although the examiner observed some evidence of wear and 
abrasion over the supraspinatus attachment.  The appellant 
was noted to tolerate the procedure well, and left the 
operating room in good condition.  The discharge diagnosis 
was impingement syndrome of the right shoulder, rotator cuff 
with no tear, status post Mumford procedure.  The hospital 
report indicated that at the time of his discharge, the 
appellant was advised to return to the orthopedic clinic in 
10 days.  He was also provided with a prescription for pain 
medication.

Postoperative clinical records reflect that the appellant was 
seen intermittently for evaluation of his right shoulder 
condition.  A January 2, 1998 clinical notation indicated 
that the appellant was taking Percocet three times daily, 
averaging between 8 and 10 pills each day, for severe pain 
reported following surgery.  The appellant was advised to 
return to the clinic for evaluation, to determine the status 
of the surgical site, and whether a new prescription was 
warranted. The appellant was seen on an emergency basis on 
January 3, 1999.  At that time, he reported that his pain was 
not relieved with use of Percocet.  Examination revealed that 
the shoulder was maintained in an immobilizer, and that there 
was no evidence of bruising below the surgical site.  There 
was no evidence of erythema, or warmth.  There was minimal 
swelling detected.  A clinical assessment of postoperative 
shoulder pain was indicated.  The appellant was treated with 
prescribed medication.  On follow-up evaluation on January 
12, 1998, the surgical site was noted to be clean and healed.  
It was noted that the appellant reported that he experienced 
moderate pain associated with the right shoulder.  The 
appellant was continued on prescribed pain medication.  He 
was advised to return to the clinic for further evaluation in 
four weeks.  The appellant was next seen on February 4, 1998.  
He reported that he continued to be sore.  On physical 
examination, the appellant exhibited a full range of motion 
with no catching.  Impingement sign was negative.  The 
appellant was scheduled for further evaluation in six weeks.  
The record reflects that a July 8, 1998 scheduled appointment 
was canceled by the appellant. 

In a May 1998 rating decision, the RO determined that the 
evidence demonstrated that convalescence was established from 
December 29, 1997 to February 1, 1998.  It was noted that the 
evidence did not show treatment necessitating further 
convalescence beyond February 1, 1998.  In that regard, it 
was noted that the symptomatology associated with the right 
shoulder condition was not shown to have increased in 
severity following surgery.

In correspondence, dated in March 1998, the appellant 
indicated that his treating physician had advised him that a 
period of four to six months would be required for 
convalescence.  He indicated that he was "unable to work or 
attend classes regularly" since the operation.  

On VA examination in May 1998, the appellant reported 
subjective complaints of continued pain since his 1997 
surgical treatment, although the scars and surgical wound had 
healed.  He denied any new pain or different type of pain 
from that previously described in conjunction with the right 
shoulder.  He characterized his pain as persistent in nature.  
The appellant also reported very limited use of the arm, 
particularly with respect to overhead activity due to 
increased symptoms.  He reported episodic flare-ups of his 
right shoulder pain, the frequency of which was dependent 
upon his level and the nature of his activity.  The appellant 
described periods of severe pain, during which he was unable 
to lift his arm, lasting up to a week in duration.  However, 
he reported intermittent periods during which he was able to 
function without problems.  On physical examination, there 
was no evidence of atrophy of the shoulder, biceps, triceps, 
or forearm musculature.  The examiner observed that there 
were four thin, smooth, nontender scars located along the 
right anterior shoulder.  There was no evidence of 
ulceration, erythema, or tenderness to palpation of the right 
anterior shoulder.  The examiner noted that there were strong 
brachial, radial, and ulnar pulses.  Light sensation was 
intact over the entire upper extremity.  Grip strength was 
evaluated as 5/5.  During range of motion studies, the 
appellant complained of pain on flexion of the right shoulder 
at 90 degrees, and reported that he was unable to move his 
shoulder beyond 150 degrees with active range of motion.  
Passive range of motion was noted to be full at 180 degrees.  
The appellant was able to maintain his shoulder at 90 degrees 
flexion, against resistance and despite his discomfort.  
Shoulder extension was evaluated as 50 degrees, on both 
active and passive motion with no complaints of pain noted.  
On rotation of the shoulder, the appellant exhibited 90 
degrees external and internal rotation without any complaints 
of pain on either active or passive motion, with and without 
resistance.  Shoulder abduction was evaluated 90, with 
accompanying complaints of pain.  The appellant indicated 
that he was unable to achieve abduction past 150 degrees.  He 
demonstrated full passive range of motion on abduction at 180 
degrees, without pain.  Adduction was evaluated as 50 
degrees, without pain on passive and active motion, and with 
and without resistance.  The examiner indicated that there 
was no palpable crepitus or reproducible instability of the 
shoulder girdle noted throughout the examination.  The 
appellant did not complain of pain on palpation of the right 
shoulder.  He did complain of pain in the anterior deltoid 
area of the shoulder on flexion and extension of the arm 
across the body.  The diagnostic impression was chronic 
shoulder pain, secondary to impingement with limited range of 
motion.  The examiner indicated that there were no 
significant postoperative residuals noted, and that the 
appellant's wounds appeared to be completely healed.  There 
were no signs of surgical complications noted.

In correspondence, dated in June 1998, the appellant 
indicated his belief that a period of convalescence of six 
months following the 1997 surgery was necessary.  In this 
context, the appellant noted that his treating physician had 
advised the appellant that he would require a period of 
convalescence of four to six months, although such 
information was not documented in his clinical records.  The 
appellant indicated that he was unaware why the clinical 
reports did not document information which comported with 
that provided to him by the physician. 

A September 1998 statement from the appellant's treating 
physician indicated that only limited improvement of the 
right shoulder had been demonstrated following the December 
1997 decompression procedure.  Physical evaluation was noted 
to be significant for some catching.  The examiner indicated 
that although there was no rotator cuff tear, there was a 
slight abrasion of the shoulder joint.  The appellant had 
full range of motion with negative impingement sign.  There 
was slight tenderness of the rotator cuff.  The treatment 
plan included use of non-steroidal anti-inflammatory 
medication at present.  It was noted that the appellant 
reported that he was unable to work for three to four months.  
The physician indicated that the appellant was "totally 
disabled for three to four months postoperatively, with 
shoulder in immobilizer for six weeks.  The appellant was 
noted thereafter to be unable to move his shoulder over head 
for a six to eight week period."  The appellant was to 
return for follow-up evaluation in three months.  

Based upon evidence described above, the RO extended the 
period of convalescence from February 1, 1998 to May 1, 1998.  
It was noted that all doubt was resolved in favor of the 
appellant with respect to the duration of his total 
disability and period of convalescence.  Thus, the period of 
convalescence was extended to four months of convalescence 
following surgery.


Analysis

A temporary total rating for convalescence will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in:

  (1)  Surgery necessitating at least one 
month of convalescence.

  (2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent   
amputations, therapeutic immobilization of 
one major joint or more, application of a 
body cast, or the necessity for house 
confinement, or the necessity for continued 
use of a wheelchair or crutches (regular 
weight bearing prohibited).

(3)  Immobilization by cast, without surgery, 
of one major joint or more.

Extensions of periods of 1, 2 or 3 months beyond the initial 
three months may be made under paragraph (a)(1), (2), or (3).  
In addition, approval may be obtained for extensions of one 
or more months, up to six months beyond the initial six-month 
period, under Subparagraph (a)(2) or (3).  38 C.F.R. § 4.30.

The record reflects that the appellant was privately 
hospitalized in December 1997, for right shoulder 
decompression.  On the fourth postoperative day, the 
appellant reported complaints of severe pain not relieved 
with medication.  Postoperative examination five days 
following surgery showed slight swelling.  A two week 
postoperative evaluation revealed the surgical site to be 
clean and healed.  The appellant reported subjective 
complaints of moderate pain.  Evaluation during the fifth 
postoperative week showed a full range of motion, with 
negative impingement sign.  There was no evidence of 
catching.  The appellant was noted to complain of soreness.  
The appellant was next evaluated during VA examination in May 
1998.  The examiner indicated that there was no evidence of 
atrophy, erythema, tenderness to palpation, crepitus, or 
instability.  There were no neurological findings of 
decreased sensation, or loss of grip strength.  Objective 
findings on examination were significant for some loss of 
motion of the right shoulder joint.  There were subjective 
complaints of pain on motion of the right arm.  However, VA 
examiner indicated that there were no significant 
postoperative residuals shown, nor was there evidence of 
complications resulting from the surgery.  In a subsequent 
September 1998 statement, the examiner noted that while 
surgery did not reveal a torn rotator cuff, there was 
evidence of slight abrasion of the joint.  Examination 
conducted at that time showed some catching of the shoulder, 
but was otherwise essentially normal.  The appellant was 
continued on medication.  Based upon the appellant's 
subjective complaints of pain, and reported restrictions in 
physical activity, the examiner indicated that there had been 
limited improvement following surgery.  

To summarize, the RO originally granted a total disability 
rating period from December 29, 1997 to February 1, 1998.  
The RO then extended the total rating period until May 1, 
1998.  Thus, the appellant has already received an extension 
beyond the maximum three month period provided under 
38 C.F.R. § 4.30.  A further extension may be awarded to the 
appellant, however, based upon his surgical treatment only if 
(i) there are severe post-operative residuals (e.g., 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches); or (ii) there is immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30(b)(2).

In this case, the record discloses that when the appellant 
was evaluated in May 1998, there were no objective clinical 
or diagnostic findings suggestive of postoperative residuals 
or surgical complications.  There was some loss of motion 
demonstrated on range of motion studies.  Reflexes were 
intact, showing negative impingement sign.  Following a 
careful and considered review of the evidence, the Board 
finds that there is no objective indication of record that 
the appellant experienced severe post-operative residual 
impairment associated with his right shoulder decompression 
beyond May 1, 1998.   In view of the medical evidence of 
record, the only evidence pertinent to medical instructions 
restricting employment was apparently based upon the 
appellant's report concerning the severity of his symptoms 
and functional impairment resulting therefrom, which the 
examiner referenced in the most recent clinical report.  As 
indicated, the May 1998 VA examination report did not 
reference clinical findings of severe post-operative 
residuals.  Moreover, the clinical assessment of objective 
findings documented on examination did not indicate that 
post-surgical convalescence beyond February 1, 1988 was 
warranted in this instance.  However, the RO resolved all 
doubt in the appellant's favor, particularly when considered 
in light of the later (September 1998) medical statement 
which implicitly acceded to, as possible, the appellant's 
reported severity of his symptoms.  Subsequently, objective 
findings on examination were negative for any notation of 
incompletely healed surgical wounds.  There is no indication 
that therapeutic immobilization of the right shoulder was 
clinically necessary.  Range of motion studies showed some 
limitation of motion of the right shoulder, with pain 
accompanying some movement.  Further, there was no evidence 
that the appellant was confined to his home.  Indeed, the 
appellant reported that he was unable to regularly work or 
attend classes during the relevant period.  Although the 
appellant was reported to have continuing problems with his 
right shoulder, there was some objective indication of 
improvement or, at a minimum, an absence of increased 
impairment. 

The appellant argues that he is entitled to an additional 
extension because his treating physician indicated that he 
would be unable to continue activities for a period of four 
to six months, dating from December 1997.  A four month 
extension of the original total rating period has already 
been awarded.  It is the opinion of the Board that a further 
extension is not warranted in this case.  In this regard, the 
Board notes that the qualifying conditions of convalescence 
prescribed by regulation do not parallel an inability to 
perform a particular task or to work.  The appellant has 
failed to meet any of the applicable criteria required by 
38 C.F.R. § 4.30 to qualify for an additional extension.  
Therefore, the Board finds that the preponderance of the 
evidence is against an additional extension of a temporary 
total disability rating based on convalescence, beyond May 1, 
1998.  Given these facts, the evidence is not evenly balanced 
as to warrant consideration of the benefit of the doubt 
doctrine in accordance with 38 C.F.R. § 3.102.


ORDER

Entitlement to an extension of a temporary total evaluation 
for convalescent purposes beyond May 1, 1998, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

